Affirmed by unpublished PER CURIAM opinion.
.Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated cross-appeals, Plaintiff Brothers of the Wheel M.C. Executive Council, Inc. and Defendant Gerald R. Mollohan appeal the district court’s final judgment order in this trademark infringement case. On appeal, the parties raise numerous assignments of error. Having carefully reviewed the briefs, the record, and the relevant law, we conclude that each assignment of error is without merit. Accordingly, we affirm for the reasons stated by the district court. See Brothers of the Wheel M.C. Exec. Council, Inc. v. Mollohan, No. 2:11-cv-00104 (S.D.W.Va. Feb. 19, 2014; Feb. 14, 2014; June 25, 2013; June 6, 2013; Nov. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.